

Exhibit 10.2


WESTERN DIGITAL CORPORATION
AMENDED AND RESTATED 2004 PERFORMANCE INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT GRANT PROGRAM


1.    Establishment. The Corporation maintains the Western Digital Corporation
Non-Employee Directors Restricted Stock Unit Program (the “Program”), which is
hereby amended and restated in its entirety effective as of November 1, 2017
(the “Effective Date”). This amendment and restatement of the Program is
effective as to grants on and after the Effective Date; awards granted under the
Program prior to the Effective Date are governed by the applicable terms of the
Program as in effect on the date of grant of the award. The Program has been
restated as an Appendix to, and any shares of Common Stock issued with respect
to awards granted under the Program on and after the Effective Date shall be
charged against the applicable share limits of, the Western Digital Corporation
Amended and Restated 2004 Performance Incentive Plan (the “Plan”).1 Except as
otherwise expressly provided herein, the provisions of the Plan shall govern all
awards made pursuant to the Program. Capitalized terms are defined in the Plan
if not defined herein.
2.    Purpose. The purpose of the Program is to promote the success of the
Corporation and the interests of its stockholders by providing members of the
Board who are not officers or employees of the Corporation or one of its
Subsidiaries (“Non-Employee Directors”) an opportunity to acquire an ownership
interest in the Corporation and more closely aligning the interests of
Non-Employee Directors and stockholders.
3.    Participation. An award of Stock Units (a “Stock Unit Award”) under the
Program shall be made only to Non-Employee Directors, shall be evidenced by a
Notice of Award of Stock Units substantially in the form attached as Exhibit 1
hereto and shall be further subject to such other terms and conditions set forth
therein. As used in the Program, the term “Stock Unit” shall mean a non-voting
unit of measurement which is deemed for bookkeeping purposes to be equivalent to
one outstanding share of Common Stock (subject to adjustment as provided in
Section 7.1 of the Plan) solely for purposes of the Program. Stock Units shall
be used solely as a device for the determination of the number of shares of
Common Stock to eventually be delivered to a Non-Employee Director if Stock
Units held by such Non-Employee Director vest pursuant to Section 6 or Section
8. Stock Units shall not be treated as property or as a trust fund of any kind.
Stock Units granted to a Non-Employee Director pursuant to the Program shall be
credited to an unfunded bookkeeping account maintained by the Corporation on
behalf of the Non-Employee Director (a “Program Account”).
1 Following approval by the Corporation’s stockholders and its 2017 Annual
Meeting of Stockholders on November 2, 2017, the Plan was renamed as the “2017
Performance Incentive Plan.”


1
    
 

--------------------------------------------------------------------------------




4.    Annual Stock Unit Awards.
4.1    Annual Awards. On the date of and immediately following the Corporation’s
regular annual meeting of stockholders in each year during the term of the Plan
commencing with 2012, each Non-Employee Director then in office shall be granted
automatically (without any action by the Board or the Administrator) a Stock
Unit Award with respect to a number (rounded down to the nearest whole number)
of Stock Units equal to (i) $240,000 ($290,000 in the case of a Non-Employee
Director then serving as Chair of the Board and $270,000 in the case of a
Non-Employee Director then serving as Lead Independent Director), divided by
(ii) the Fair Market Value of a share of Common Stock on the applicable annual
meeting date (subject to adjustment as provided in Section 7.1 of the Plan). An
individual who was previously a member of the Board, who then ceased to be a
member of the Board for any reason, and who then again becomes a Non-Employee
Director shall thereupon again become eligible to be granted Stock Units under
this Section 4.1.
4.2    Initial Award for New Directors. Upon first being appointed or elected to
the Board, a Non-Employee Director who has not previously served on the Board
shall be granted automatically (without any action by the Board or the
Administrator) a Stock Unit Award with respect to a number of Stock Units equal
to (i) the number of Stock Units in the Annual Award immediately preceding the
date such Non-Employee Director is first appointed or elected to the Board,
divided by (ii) 365, multiplied by (iii) the number of days from the date such
Non-Employee Director is first appointed or elected to the Board to the
scheduled date of the Corporation’s next annual meeting of stockholders.
4.3    Transfer Restrictions. Stock Units granted pursuant to this Section 4
shall be subject to the transfer restrictions set forth in Section 5.7 of the
Plan. For purposes of clarity, the Administrator has not approved any transfer
exceptions with respect to Stock Units granted pursuant to the Program in
accordance with Section 5.7.2 of the Plan.
5.    Dividend and Voting Rights.
5.1    Limitation of Rights Associated with Stock Units. A Non-Employee Director
shall have no rights as a stockholder of the Corporation, no dividend rights
(except as expressly provided in Section 5.2 with respect to dividend equivalent
rights) and no voting rights, with respect to Stock Units granted pursuant to
the Program and any shares of Common Stock underlying or issuable in respect of
such Stock Units until such shares of Common Stock are actually issued to and
held of record by the Non-Employee Director. No adjustments will be made for
dividends or other rights of a holder for which the record date is prior to the
date of issuance of the stock certificate.
5.2    Dividend Equivalent Rights. As of any date that the Corporation pays a
dividend (other than in shares of Common Stock) upon issued and outstanding
Common Stock, or makes a distribution (other than in shares of Common Stock)
with respect thereto, a Non-Employee Director’s Program Account shall be
credited with an additional number (rounded down to the nearest whole number) of
Stock Units equal to (i) the “fair value”


2
    
 

--------------------------------------------------------------------------------




of any dividend (or other distribution) with respect to one share of Common
Stock, multiplied by (ii) the number of unpaid Stock Units credited to the
Non-Employee Director’s Program Account immediately prior to such dividend or
distribution, divided by (iii) the Fair Market Value of a share of Common Stock
on the date of payment of such dividend or distribution. In the case of a cash
dividend or distribution, the “fair value” thereof shall be the amount of such
cash, and, in the case of any other dividend or distribution (other than in
shares of Common Stock), the “fair value” thereof shall be such amount as shall
be determined in good faith by the Administrator. Stock Units credited pursuant
to the foregoing provisions of this Section 5.2 shall be subject to the same
vesting, payment and other terms, conditions and restrictions as the original
Stock Units to which they relate. No adjustment shall be made pursuant to
Section 7.1 of the Plan as to Stock Units granted pursuant to the Program in
connection with any dividend (other than in shares of Common Stock) or
distribution (other than in shares of Common Stock) for which dividend
equivalents are credited pursuant to the foregoing provisions of this Section
5.2. Stock Units granted pursuant to the Program shall otherwise be subject to
adjustment pursuant to Section 7.1 of the Plan (for example, and without
limitation, in connection with a split or reverse split of the outstanding
Common Stock).
6.    Vesting. Subject to Section 8 hereof and Section 7 of the Plan, a Stock
Unit Award granted to a Non-Employee Director pursuant to the Program (whether
pursuant to Section 4 or Section 5.2) shall vest and become payable as to 100%
of the total number of Stock Units subject thereto on the first to occur of (i)
the first anniversary of the date of grant of the Stock Unit Award or (ii)
immediately prior to the Corporation’s first regular meeting of stockholders
following the date of grant of the Stock Unit Award.
7.    Continuation of Services. The vesting schedule requires continued service
through each applicable vesting date as a condition to the vesting of the
applicable installment of a Stock Unit Award and the rights and benefits under
the Program. Service for only a portion of the vesting period, even if a
substantial portion, will not entitle a Non-Employee Director to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of services as provided in Section 8 below.
Nothing contained in the Program constitutes a continued service commitment by
the Corporation, confers upon a Non-Employee Director any right to remain in
service to the Corporation, interferes with the right of the Corporation at any
time to terminate such service, or affects the right of the Corporation to
increase or decrease a Non-Employee Director’s other compensation.
8.    Termination of Directorship. Subject to earlier termination pursuant to
Section 7 of the Plan, if a Non-Employee Director incurs a Separation from
Service (as defined below) for any reason, the following rules shall apply with
respect to any Stock Units granted to the Non-Employee Director pursuant to
Section 4 above:
•
other than as expressly provided below in this Section 8, all Stock Units
granted to the Non-Employee Director pursuant to the Program that have not
vested as of the Non-Employee Director’s Separation from Service, shall
immediately terminate without payment therefor;



3
    
 

--------------------------------------------------------------------------------




•
if the Non-Employee Director’s Separation from Service occurs due to his or her
death or Disability (as defined below), all Stock Units granted to the
Non-Employee Director pursuant to the Program shall immediately vest and become
payable as provided in Section 9;

•
if the Non-Employee Director ceases to be a member of the Board due to his or
her Removal, all then-unvested Stock Units granted to the Non-Employee Director
pursuant to the Program shall immediately terminate without payment therefor.

For purposes of this Section 8, the term “Disability” shall mean a period of
disability during which a Non-Employee Director qualified for permanent
disability benefits under the Corporation’s long-term disability plan, or, if
the Non-Employee Director does not participate in such a plan, a period of
disability during which the Non-Employee Director would have qualified for
permanent disability benefits under such a plan had the Non-Employee Director
been a participant in such a plan, as determined in the sole discretion of the
Administrator. If the Corporation does not sponsor such a plan, or discontinues
to sponsor such a plan, Disability shall be determined by the Administrator in
its sole discretion. For purposes of this Section 8, the term “Removal” shall
mean the removal of a Non-Employee Director from the Board, with or without
cause, in accordance with the Corporation’s Certificate of Incorporation, Bylaws
or the Delaware General Corporation Law.
For purposes of this Section 8, the term “Separation from Service,” with respect
to a Non-Employee Director, shall mean the date the Non-Employee Director ceases
to be a member of the Board (regardless of the reason); provided, however, that
if the Non-Employee Director is immediately thereafter employed by the
Corporation or one of its Subsidiaries, such director’s Separation from Service
shall be the date such director incurs a “separation from service” as such term
is defined for purposes of Section 409A of the Code.
9.    Timing and Manner of Payment of Stock Units. Except as provided in Section
10 below, on or within fifteen (15) business days following the first to occur
of (i) the first anniversary of the date of grant of the Stock Unit Award, or
(ii) the Non-Employee Director’s Separation from Service, the Corporation shall
deliver to the Non-Employee Director a number of shares of Common Stock (either
by delivering one or more certificates for such shares or by entering such
shares in book entry form, as determined by the Corporation in its sole
discretion) equal to the number of Stock Units (if any) that vested with respect
to the corresponding Stock Unit Award in accordance with the provisions hereof,
subject to adjustment as provided in Section 7 of the Plan; provided, however,
that, to the extent permitted by the Corporation’s Amended and Restated Deferred
Compensation Plan, as it may be amended from time to time (the “Deferred
Compensation Plan”), a Non-Employee Director may elect to defer receipt of any
or all shares of Common Stock payable with respect to Stock Units that vest
pursuant to the Program. Such elections shall be made, and any such deferral
shall be effected and administered, in accordance with the Deferred Compensation
Plan. The Corporation’s obligation to deliver shares of Common Stock with
respect to vested Stock Units is subject to the condition precedent that the
Non-Employee Director (or other person entitled under the Plan to receive any
shares


4
    
 

--------------------------------------------------------------------------------




with respect to the vested Stock Units) deliver to the Corporation any
representations or other documents or assurances required pursuant to Section
8.1 of the Plan. A Non-Employee Director shall have no further rights with
respect to any Stock Units that are paid or that are terminated pursuant to
Section 8 hereof or Section 7 of the Plan, and such Stock Units shall be removed
from the Non-Employee Director’s Program Account upon the date of such payment
or termination.
10.    Change in Control Events. A Stock Unit Award may vest and become payable
in connection with the occurrence of certain events involving the Corporation as
provided for in Section 7 of the Plan; provided, however, that, notwithstanding
anything to the contrary in the Program or the Plan, if the event giving rise to
such accelerated vesting is not also a “change in the ownership or effective
control” of the Corporation or a “change in the ownership of a substantial
portion of the assets” of the Corporation for purposes of Section 409A of the
Code or an acceleration of payment of the award would otherwise result in any
tax liability pursuant to Section 409A of the Code, then payment with respect to
such vested Stock Unit Award shall not be made until such Stock Unit Award would
have become vested and payable without regard to this Section 10 or Section 7 of
the Plan.
11.    Plan Provisions; Maximum Number of Shares; Amendment; Administration;
Construction. Stock Units granted under the Program shall otherwise be subject
to the terms of the Plan (including, without limitation, the provisions of
Section 7 of the Plan). If Stock Unit Awards otherwise required pursuant to the
Program would otherwise exceed any applicable share limit under Section 4.2 of
the Plan, such grants shall be made pro-rata to Non-Employee Directors entitled
to such grants. The Board may from time to time amend the Program without
stockholder approval; provided that no such amendment shall materially and
adversely affect the rights of a Non-Employee Director as to a Stock Unit Award
granted under the Program before the adoption of such amendment. The Board may
amend, modify, suspend or terminate outstanding Stock Unit Awards; provided,
however, that outstanding Stock Unit Awards shall not be amended, modified,
suspended or terminated so as to impair any rights of the recipient of the award
without the consent of such recipient. If any such amendment or modification to
an outstanding Stock Unit Award has the result of accelerating the vesting of
such award, then any election that had been made to defer receipt of payment
with respect to any or all of the Stock Units subject to the award pursuant to
the Deferred Compensation Plan shall be disregarded. The Program does not limit
the Board’s authority to make other, discretionary award grants to Non-Employee
Directors pursuant to the Plan. The Plan Administrator’s power and authority to
construe and interpret the Plan and awards thereunder pursuant to Section 3.1 of
the Plan shall extend to the Program and awards granted hereunder. As provided
in Section 3.2 of the Plan, any action taken by, or inaction of, the
Administrator relating or pursuant to the Program and within its authority or
under applicable law shall be within the absolute discretion of that entity or
body and shall be conclusive and binding upon all persons. It is intended that
the terms of the Program and all Stock Unit Awards granted under the Program
will not result in the imposition of any tax liability pursuant to Section 409A
of the Code. The Program and all Stock Unit Awards granted hereunder shall be
construed and interpreted consistent with that intent.
###


5
    
 